United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-751
Issued: March 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2011 appellant, through his attorney, filed a timely appeal from a
November 10, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. § 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on February 12, 2010.
FACTUAL HISTORY
On February 13, 2010 appellant, a 55-year-old custodian, filed a traumatic injury claim
alleging that he sustained neck and back injuries in the performance of duty on February 12,
1

5 U.S.C. § 8101 et seq.

2010 when he was involved in an off-premises motor vehicle accident. He stated that the vehicle
he was driving was hit from behind at a stop light. Appellant’s supervisor, Robert Kinnerman,
controverted the claim, stating that appellant did not have authority to use the postal vehicle and
the injury was caused by his willful misconduct.
In a statement dated February 18, 2010, supervisor Mr. Kinnerman stated that, on the date
in question, appellant informed him that he had to take a snow plow to the repair shop and
needed someone to pick him up. He told appellant that he “could not do it today and not to take
the truck to get it fixed.” At 4:20 p.m., appellant asked Supervisor Tom Lafferty the same
question and was told again that nobody was available to pick him up. When he asked if Joe
Scarpato, a casual worker, could pick him up, he was told Mr. Scarpato had to be off the clock
by 4:30 p.m. At 4:45 p.m., Mr. Kinnerman received a telephone call from appellant reporting
that he had been involved in an accident while taking the postal vehicle to the repair shop and
that Mr. Scarpato had hit the truck in the rear. He reiterated that appellant was never told to take
the truck to get repaired.
By letter dated February 22, 2010, OWCP advised appellant of the factual and medical
evidence needed to establish his claim. Appellant was asked to provide details regarding the
claimed incident. He was also asked whether he was authorized to use the vehicle on the date in
question and, if so, who authorized its use; whether he was disciplined for his actions on
February 12, 2010; and whether he had ever taken a postal vehicle before without authorization.
The record contains a February 13, 2010 (Form CA-16) authorizing medically necessary
treatment for injuries related to a February 12, 2010 incident when appellant was rear-ended.
Appellant submitted medical evidence reflecting treatment for neck and back pain related to the
claimed injury.
At a February 23, 2010 predisciplinary hearing, Supervisor Russ Carmody informed
appellant that management alleged that he took the truck without permission. Appellant denied
the charge and stated that he had never taken a vehicle without permission. He contended that
the employing establishment’s statements were inconsistent with the evidence. Noting that
appellant would have nothing to gain by taking the vehicle for repair without authorization, he
argued that the employing establishment’s story made absolutely no sense.
In a March 10, 2010 statement, appellant indicated that he was scheduled to work from
11:00 a.m. until 7:30 p.m. on the date of the claimed injury. While plowing snow in the late
afternoon, the plow on the “state body” became stuck in one direction. When appellant
telephoned Hale Truck Service (Hale) to inquire about having the plow repaired, he was told to
“bring it down and they would fix it.” When he talked to Mr. Kinnerman about taking the plow
for repairs, he was reportedly referred to Mr. Lafferty. In a conversation occurring at
approximately 4:05 p.m., appellant explained that the plow needed repairs, as snow was
expected. He informed both supervisors that he had contacted Hale, which had previously
repaired the plow for the same problem and was told “they needed it by Monday so that they
could fix it by Tuesday, so that we would have it back Tuesday Morning.” When appellant
asked whether either supervisor could follow him to Hale so that he could get a ride back to the
office, he was told that neither was available. When he suggested that casual worker
Mr. Scarpato could assist him, using his own vehicle, Mr. Lafferty “said it was OK and that

2

[Mr. Scarpato] could go with [him].” Appellant noted that Mr. Lafferty did take a minute to
think over allowing Mr. Scarpato to be on the overtime clock, but did agree that they should
proceed with getting the truck repaired. Before leaving the employing establishment, he “got
Bob’s attention and let him know that we were leaving. He acknowledged.” Appellant and
Mr. Scarpato reportedly left the employing establishment at approx. 4:15 p.m. without clocking
out and Mr. Scarpato followed in his own vehicle. At 4:28 p.m., appellant’s vehicle was struck
from behind by Mr. Scarpato’s vehicle.
The record contains a March 1, 2010 Notice of Suspension, suspending appellant for 14
days for failure to follow instructions. The notice indicates that on February 12, 2010 appellant
was involved in an accident while driving in an unauthorized vehicle. The record also contains a
February 12, 2010 accident report from the Voorhees Township Police Department.
By decision dated April 8, 2010, OWCP denied appellant’s claim finding that, though the
incident occurred as alleged, the evidence failed to establish that it had occurred in the
performance of duty. It found that he did not have permission from the employing establishment
to take the government vehicle to the garage on February 12, 2010.
On April 22, 2010 appellant requested an oral hearing.
At the August 25, 2010 hearing, appellant testified that, in performing his duties as a
custodian, he was often required to go off premises. In doing so, he went without written
instructions and merely informed his supervisor that he was leaving the premises. Appellant
repeated the circumstances surrounding the February 12, 2010 incident. Noting that Mr. Lafferty
had “hemmed and hawed” about whether to permit Mr. Scarpato to work overtime in order to
give appellant a ride from Hale back to the employing establishment, appellant stated that he had
ultimately stated, “O.K., Do that.” He argued that he had no reason to take the vehicle for repair
without permission, because he would have performed other work assignments if the truck was
not fixed.2
Appellant filed a grievance in response to the March 1, 2010 Notice of Suspension. On
June 16, 2010 the 14-day suspension was reduced to a letter of warning, which was to remain in
his file for 18 months provided that there were no subsequent disciplinary issues.
By decision dated November 10, 2010, an OWCP hearing representative affirmed the
April 8, 2010 decision. The hearing representative found that the evidence established that
appellant was not authorized to take the employing establishment vehicle off premises on the
date in question. Therefore, appellant failed to establish that he was in the performance of duty
when the February 12, 2010 accident occurred.
On appeal, counsel argues that appellant was injured in the performance of duty because
he was performing an authorized errand when the February 12, 2010 motor vehicle accident
occurred and that the case should be remanded for further development of the facts.

2

The record contains medical notes and reports of x-rays and magnetic resonance imaging scans submitted in
support of appellant’s claim.

3

LEGAL PRECEDENT
FECA provides for the payment of compensation benefits for disability or death of an
employee resulting from personal injury sustained while in the performance of duty. The phrase
while in the performance of duty in FECA has been interpreted by the Board to be the equivalent
of the commonly found prerequisite in workers’ compensation law of arising out of and in the
course of employment.3
In addressing this issue, the Board has generally held that, in the compensation field, to
occur in the course of employment, an injury must occur at a time when the employee may
reasonably be said to be engaged in his or her master’s business, at a place where he or she may
reasonably be expected to be in connection with the employment and while he or she was
reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.4
The Board has stated, as a general rule, that off-premises injuries sustained by employees
having fixed hours and place of work, while going to or coming from work, are not compensable
as they do not arise out of and in the course of employment but are merely the ordinary,
nonemployment hazards of the journey itself, which are shared by all travelers.5 Due primarily
to the myriad factual situations presented by individual cases over the years, certain exceptions
to the general rule have developed where the hazards of the travel may fairly be considered a
hazard of the employment. These recognized exceptions are dependent upon the particular facts
and related to situations: (1) where the employment requires the employee to travel on the
highways; (2) where the employer contracts to and does furnish transportation to and from work;
(3) where the employee is subject to emergency calls as in the case of firemen; and (4) where the
employee uses the highway to do something incidental to her employment with the knowledge
and approval of the employer.6
The Board has also recognized the special errand exception to the going to and coming
from work rule. When the employee is to perform a special errand, the employer is deemed to
have agreed, expressly or impliedly, that the employment service should begin when the
employee leaves home to perform the errand. Ordinarily, cases falling within this exception
involve travel which differs in time or route or because of an intermediate stop, from the trip
which is normally taken between home and work. In such a case, the hazard encountered in the
trip may differ somewhat from that involved in normally going to and returning from work.
However, the essence of the exception is not found in the fact that a greater or different hazard is
encountered but in the agreement to undertake a special task. For this reason, coverage is

3

Bernard D. Blum, 1 ECAB 1 (1947).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Gabe Brooks, 51 ECAB 184 (1999); Robert F. Hart, 36 ECAB 186, 191 (1984).

6

Joan K. Phillips, 54 ECAB 172 (2002); see also Janet Rorrer, 47 ECAB 764, 768 (1996).

4

afforded from the time the employee leaves home, even though in time and route the journey
may be, in part, identical to that normally followed in going to work.7
ANALYSIS
OWCP determined that appellant did not sustain an injury in the performance of duty on
February 12, 2010. The Board finds that this case is not in posture for decision.
The evidence establishes that although appellant’s injury occurred during his normal
work hours, it did not occur on the employing establishment premises. Rather, he was injured on
a public street while taking a postal vehicle to a repair shop. As noted, the general coming and
going rule would preclude coverage under FECA for this off-premises injury, unless appellant
can establish an applicable exception.8
Appellant argues that this case falls within the special errand exception, contending that
his supervisor sanctioned his trip to the repair shop on February 12, 2010. As noted, when the
employee is to perform a special errand, the employer is deemed to have agreed, expressly or
impliedly, that an employee is engaged in an employment service while performing the errand.
In such a case, the essence of the exception is found in the agreement to undertake a special
task.9 The Board finds that the evidence in this case is insufficient to establish whether the
employing establishment agreed, either expressly or impliedly, to permit appellant to take the
postal vehicle off-premises for the purpose of having the vehicle repaired.
The employing establishment denied that appellant was authorized to perform the errand.
Mr. Kinnerman asserted that appellant was never told to take the truck to be repaired. When he
asked if someone could follow him to the repair shop, appellant was reportedly told that nobody
was available to pick him up. When he asked if Mr. Scarpato could pick him up, he was told
Mr. Scarpato had to be off the clock by 4:30 p.m. On the other hand, appellant stated that
although his supervisor initially indicated that, no one was available to give him a ride to the
repair shop, he ultimately agreed that they should proceed with getting the truck repaired and that
Mr. Scarpato could give appellant a ride. The Board is unable to make a determination based on
these conflicting versions of the facts.
The circumstances surrounding the February 12, 2010 incident are consistent with
appellant’s allegations. It is undisputed that appellant had been plowing the employing
establishment parking lot when the plow broke down and that he contacted Hale to make
arrangements to have it repaired in anticipation of a forecasted snow storm. Therefore, his
purported reason for taking the vehicle off premises was to benefit his employer. The employing
establishment did not contend and the evidence did not in any other way reflect, that appellant
had any personal motive for taking the postal vehicle to be repaired without implied or actual
permission. Appellant has noted that he would have simply worked on other projects if the snow
plow was not functional.
7

Elmer L. Cooke, 16 ECAB 163 (1964); J.H., Docket No. 10-185 (issued July 19, 2010).

8

See supra note 5 and accompanying text.

9

See supra note 7 and accompanying text.

5

The record reflects that appellant received a Notice of Suspension for failure to follow
instructions regarding the events of February 12, 2010. The suspension was later reduced to a
letter of warning. With regard to claims under FECA, the Board has held that the determination
of an employee’s rights or remedies under other statutory authority does not establish entitlement
to benefits under FECA and the determinations of other administrative agencies or courts, while
instructive, are not determinative with regard to disability arising under FECA.10
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.11 The Board
notes that the claims examiner did not develop the factual evidence or attempt to ascertain from
the employing establishment whether appellant routinely performed errands off-premises and, if
so, whether he required prior permission to do so. Accordingly, the November 10, 2010 decision
will be set aside and the case remanded for further evidentiary development as to whether he had
actual or implied permission to take the employing establishment’s truck to the repair shop on
the date in question. On remand, OWCP should attempt to obtain a statement from Mr. Lafferty,
Mr. Scarpato and any other individuals who may have relevant knowledge regarding this issue.
Following this and such further development as is deemed necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.

10

See Beverly R. Jones, 55 ECAB 411 (2004).

11

See Phillip L. Barnes, 55 ECAB 426 (2004); Horace L. Fuller, 53 ECAB 775, 777 (2002); James P. Bailey, 53
ECAB 484, 496 (2002); William J. Cantrell, 34 ECAB 1223 (1983); L.L., Docket No. 10-16 (issued
October 1, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the November 10, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for action in accordance with this
decision.
Issued: March 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

